










June 30, 2015








Re:    Hire-On Bonus Agreement
Dear __________:
In connection with your agreement to accept the position of Senior Vice
President and Chief Financial Officer of Northwest Natural Gas Company, an
Oregon corporation (the “Company”), and to induce you to accept this position,
the Company agrees to provide you certain hire-on bonus amounts under certain
conditions as described below.
1.    First Hire-On Bonus. A bonus in the amount of $61,000 will be paid to you
one month following your start date as an employee of the Company. This bonus
payment is subject to being an employee on the date of payment.
2.    Second Hire-On Bonus. A bonus in the amount of $180.000 will be paid to
you on June 30, 2016. This bonus payment is subject to a. satisfactory
performance as judged by the Chief Executive Officer and b. continued employment
to June 30, 2016.
3.    Timing of Payment. Earned hire-on bonus amounts will be paid as soon as
practicable following trigger dates described in Section 1 and Section 2.
5.    Taxes. These Hire-on Bonus amounts are subject to ordinary income tax.
These hire-on bonus amounts cannot be deferred under the Retirement K Savings
Plan or the Non-Qualified Deferred Compensation Plan for Directors and
Executives.
6.    Successors; Binding Agreement. This Agreement shall inure to the benefit
of and be enforceable by your personal or legal representatives, executors,
administrators, successors, heirs, distributees, devisees and legatees. If you
should die while any amount would still be payable to you hereunder if you had
continued to live, all such amounts, unless otherwise provided herein, shall be
paid in accordance with the terms of this Agreement to your devisee, legatee or
other designee or, if there be no such designee, to your estate.
7.    Notice. For the purposes of this Agreement, notices and all other
communications provided for in this Agreement shall be in writing and shall be
deemed to have been duly given when delivered or mailed by United States
registered mail, return receipt requested, postage prepaid and addressed to the
address of the respective party set forth on the first page of this Agreement,
provided that all notices to the Company shall be directed to the attention of
the Chairman of the Board of the Company, with a copy to the Secretary of the
Company, or to such other address as either party may have furnished to the
other in writing in accordance herewith, except that notice of change of address
shall be effective only upon receipt.
8.    Miscellaneous. No provision of this Agreement may be modified, waived or
discharged unless such modification, waiver or discharge is agreed to in a
writing signed by you and the Chairman of the Board




--------------------------------------------------------------------------------




or Chief Executive Officer of the Company. No waiver by either party hereto at
any time of any breach by the other party hereto of, or of compliance with, any
condition or provision of this Agreement to be performed by such other party
shall be deemed a waiver of similar or dissimilar provisions or conditions at
the same or at any prior or subsequent time. No agreements or representations,
oral or otherwise, express or implied, with respect to the subject matter hereof
have been made by either party which are not expressly set forth in this
Agreement. The validity, interpretation, construction and performance of this
Agreement shall be governed by the laws of the State of Oregon.
9.    Validity. The invalidity or unenforceability of any provision of this
Agreement shall not affect the validity or enforceability of any other provision
of this Agreement, which shall remain in full force and effect.
10.    Arbitration. Any dispute or controversy arising under or in connection
with this Agreement shall be settled exclusively by arbitration in Portland,
Oregon by three arbitrators in accordance with the rules of the American
Arbitration Association then in effect. Judgment may be entered on the
arbitrators’ award, which award shall be a final and binding determination of
the dispute or controversy, in any court having jurisdiction.
11.    Counterparts. This Agreement may be executed in several counterparts,
each of which shall be deemed to be an original, but all of which together will
constitute one and the same instrument. If this letter correctly sets forth our
agreement on the subject matter hereof, kindly sign and return to the Company
the enclosed copy of this letter which will then constitute our agreement on
this subject.
Sincerely,
NORTHWEST NATURAL GAS COMPANY




By___________________________                    
                            
Agreed to this ____ day
of June, 2015.




____________________________________                    






